Guasón, J.,
delivered the opinion of the Court.
This case is before us upon a writ of error, and the only error assigned is in overruling the demurrer to the sixth count of the indictment. • That count charges “ that Allen Harne, on the twenty fourth day of August in the year of our Lord eighteen hundred and seventy two, with force and arms at the County of Washington aforesaid, in and upon one-in the peace of God and the said State, then and there being, did make an assault, and him the said John Delosier, did then and there beat, bruise, wound, &c., to the great damage of the said John Delosier and against the peace, government and dignity of the State."
The defect, alleged to exist in this count, is the omission to state the name of the party upon whom the assault was committed. The rules of criminal pleading require the nature of the offence and the party upon whom it was committed, to be stated with such certainty that the accused may know what he is called upon to answer. We think that the count demurred to, sufficiently describes both the offence and the party injured. It charges that Allen Harne committed the assault, and that he then and there beat, bruised and wounded John Delosier. It is not claimed that a battery is not sufficiently charged, but that the count does not state the party upon whom the assault was committed. It is clear that a battery cannot be committed without including an assault, and the count charges that the plaintiff in error commttted an assault, and then goes on to charge that then and there the said John Delosier was beaten, wounded, &c. We are of opinion that the count was therefore sufficiently certain to inform the accused of the *554offence with which he was charged and the party upon whom it was committed. The averment that the accused “on the twenty fourth day of August, 1872, committed an assault; and him, the said John Delosier, did then and there beat," &c., is a sufficiently certain averment that the accused assaulted John Delosier, as well as-that he committed the battery upon him. We are of opinion that the Circuit Court committed, no error in overruling the demurrer and its judgment will be affirmed.
(Decided 20th February, 1874.)

Judgment Affirmed.